DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                          
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “means...”, “processing means...” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language “for sending...”, “connected to...” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 2, 18 and 36 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011). 
Response to Arguments
Applicants’ arguments filed on 12/22/2021 with respect to claims 1-14, 16-22 and 25-37 have been fully considered but they are not persuasive. New claim 42 will be addressed in this Office Action.
In re page 9, Applicants state that “The claims have been amended to address the claim objection set forth in the Office Action. While the claim objections indicated changes were required to specific language in specific claims, in some instances the specified claims did not include language supposedly requiring correction. In any event, it is believed that the objected to language has been clarified where necessary.”
(1) In response, the claim objection is herein withdrawn.
In re pages 9-13, Applicants state that “The three independent apparatus claims (nos. 1, 36 and 37) have been amended to include the feature: “wherein each camera is so close to the meter display that the viewing field thereof is too small to capture the full alphanumeric string”. Support is found in the final paragraph of page 3 and the first paragraph on page 4 of the current application. These two paragraphs read: “The problem with miniaturisation is that existing miniature cameras that can capture the images have viewing fields that need a minimum focal distance in order to capture the full array of numbers. This minimum focal distance and angle capture, therefore, poses a constrain that limits the minimisation of the dimensions of the optical reading head, as well as the set-up distance between the window of the meter unit and the lens of 
(2) In response, the Examiner respectfully disagrees. For instance, Mackie discloses in fig. 2 paragraph 71 that “One or more cameras, (59), (60), may exist, that take photographic images or videos of the meter display, (55), or sections or elements of it. Information about the state of the meter display (55) is extracted from those images or videos. For instance, by means of pattern recognition techniques, a numeric representation of the accumulated water usage may be determined from an image taken of digit display (56) of the meter.” Therefore, it is noted that one or more cameras, (59), (60) may take photographic images or videos of the meter display, (55), or sections or elements of it. As a result, one or more cameras (59), (60) field of view focused on the meter display, (55), or sections on the meter display, (55) or elements on the meter display, (55). As a result, the Applicants’ statements are unsupported by Mackie. Nevertheless, the terms “so close” and “too small” are relative terms, and the plurality of cameras 59, 60 are considered to be “so close” and the viewing fields of the plurality of cameras 59, 60 are considered to be “too small.” Also, see paragraphs 77, 79.
From the above passages, Mackie indeed discloses all the claimed limitations of independent claim 1 that recites “a sensor unit (2)” (see ¶ 77 for a sensor unit (i.e. sensors)) “containing a plurality of cameras including a first camera (10) and at least a second camera (10’), the first camera focused on a first area of an alphanumeric string of a meter display (32) and the said second camera focused on a second area of the same alphanumeric string of the meter display (32), the cameras arranged so that the (see ¶s 77, 79 for a plurality of cameras including a first camera (10) and at least a second camera (10’) (i.e. plurality of cameras 59, 60 as described in fig. 2 paragraph 71), the first camera focused on a first area of an alphanumeric string of a meter display (32) (i.e. meter display 55 as shown in fig. 2 paragraph 71) and the said second camera focused on a second area of the same alphanumeric string of the meter display (32) (i.e. meter display 55 as shown in fig. 2 paragraph 71), the cameras arranged so that the area consisting of said first and second areas can be captured (i.e. plurality of cameras 59, 60 may exist, that take photographic images or videos of the meter display (55), or sections or elements of it as described in fig. 2 paragraph 71), wherein each camera is so close to the meter display that the viewing field thereof is too small to capture the full alphanumeric string (i.e. plurality of cameras 59, 60 may exist, that take photographic images or videos of the meter display (55), or sections or elements of it as described in fig. 2 paragraph 71). Thus, it should be noted that the terms “so close” and “too small” are relative terms, and the plurality of cameras 59, 60 are considered to be “so close” and the viewing fields of the plurality of cameras 59, 60 are considered to be “too small”)
Therefore, Mackie also discloses all the claimed limitations of independent claim 36 that recites similar features.
In re page 13, Applicants state that “The Office Action has also cited Mackie in combination with Middleton to reject independent claim 37, asserting that Middleton 
(3) In response, as discussed above in (2) with respect to independent claims 1 and 36 which is also applicable to independent claim 37, Mackie discloses all the claimed limitations of independent claims 1, 36 and 37.
In re pages 13-14, Applicants state that “The Office Action acknowledges that Mackie does not disclose stitching images to create the data of a complete image, such as recited in claim 33, but asserts that this feature is disclosed in Cavallaro, referring to paragraph [0033] of Cavallaro. However, Mackie does not disclose splitting the image of a numeric display, nor is there a suggestion in Mackie to do so. Therefore, there is no incentive or reason to stitch the images together, and thus only hindsight use of Applicant's invention would suggest combining Cavallaro and Mackie. Moreover, 
(4) In response, as discussed above in (2) with respect to independent claims 1 and 36 which is also applicable to the above Applicants’ arguments, Mackie discloses all the claimed limitations of independent claims 1 and 36. First, it is not required under 103 rejection that both references disclose the same claimed limitations as long as they are analogous arts. For instance, Mackie and Cavallaro are analogous arts from the same field of endeavor in comparison with the features claimed in the independent claim as further described below. Second, Applicant cannot show non-obviousness by attacking references individually, whereas here the rejections are based on combination (see ¶ 33 for the control processor unit (i.e. processor 108 as shown in fig. 3) is arranged to obtain by stitching or juxtaposing images each captured by the respective said cameras (i.e. plurality of cameras 60, 62, 64 and 66 as shown in fig. 1) to create the data of a complete image (i.e. the system uses a differencing algorithm to subtract an image formed by combining images immediately before and after the target frame from the target frame))
Therefore, the combined teachings of the primary reference and the secondary reference do not destroy the primary reference; in fact, it enhances the operation of the primary reference since Cavallaro discloses in paragraph 33 that having a system that uses a differencing algorithm to subtract an image formed by combining images immediately before and after the target frame from the target frame in order to ease the processing time and improve efficiency when combining images. As a result, the combination of both references won’t change the principle of operation of the primary reference being modified, and then the teachings of the references are sufficient to render the claims prima facie obvious.
In re pages 14-15, Applicants state that “Claim 14 depends from claim 1 (via 13) and recites use of at least two light sources which produce radiation at different frequencies. The Office Action has referred to paragraph [0152] of Mackie in rejecting 
(5) In response, as discussed above in (2) with respect to independent claims 1 and 36 which is also applicable to the above Applicants’ arguments, Mackie discloses all the claimed limitations of independent claims 1 and 36. Furthermore, Mackie discloses in paragraph 152 the following: First, the function of (171) is to act as light diffuser, to provide even and diffuse illumination of ambient parts, in particular the meter display. As a result, the lighting elements produce radiation at different frequencies. Second, a set of lighting elements is placed on the perimeter of (171), one of which is (173). Third, such lighting elements may for instance be LEDs. Fourth, the lighting elements are electrically connected and (172) shows a frame that may be used to achieve a spatial arrangement of them at the perimeter of (171). Fifth, FIG. 12. shows the lighting elements placed on top of transparent element (171). Other arrangements are possible, shown in FIG. 13. Sixth, the material properties of (171) achieve a refraction of light rays that enter (171). Seventh, the spatial placement of lighting elements close to the surface of (171) together with the light refractive properties of (171) provides for a reflection of light rays in a diffuse manner, reducing the amount of light that is reflected back towards the camera, reflection that would interfere with capturing a photographic image of the meter display. As a result, the lighting elements produce radiation at different frequencies. Eighth, (181) illustrates the reflection of light rays emitted by lighting elements (174) in (170) and (171). Also, see paragraph 154. 

(6) In response, as discussed above in (2) with respect to independent claims 1 and 36 which is also applicable to the above Applicants’ arguments, Mackie discloses all the claimed limitations of independent claims 1 and 36. First, it is not required under 103 rejection that both references disclose the same claimed limitations as long as they are analogous arts. For instance, Mackie and Kim are analogous arts from the same field of endeavor in comparison with the features claimed in the dependent claim as further described below. Second, Applicant cannot show non-obviousness by attacking references individually, whereas here the rejections are based on combination of references. In re Keller, 208 USPQ 871 (CCPA 1981). For instance, Kim discloses the following claimed limitations of dependent claim 16 that recites “wherein at least one light source is a source of infra-red radiation” (see ¶ 53 for at least one light source (i.e. 314a as shown in fig. 3) is a source of infra-red radiation (i.e. infrared radiation))
Therefore, the combined teachings of the primary reference and the secondary reference do not destroy the primary reference; in fact, it enhances the operation of the primary reference since Kim discloses in fig. 3 paragraph 53 that having a sensor module 310 that includes a light source 314a which generates light, wherein light for performing image sensing can make use of light situated beyond the visible spectrum, such as ultraviolet radiation or infrared radiation, to be able to read numerals in order to improve efficiency when performing image sensing. As a result, the combination of both references won’t change the principle of operation of the primary reference being modified, and then the teachings of the references are sufficient to render the claims prima facie obvious.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 13, 14, 17, 18, 20-22, 25-31 and 34-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mackie et al. (US 2017/0234709 A1)(hereinafter Mackie).
Re claim 1, Mackie discloses a meter reading system comprising a sensor unit (2) (see ¶ 77 for a sensor unit (i.e. sensors)) containing a plurality of cameras including a first camera (10) and at least a second camera (10’), the first camera focused on a first area of an alphanumeric string of a meter display (32) and the said second camera focused on a second area of the same alphanumeric string of the meter display (32), the cameras arranged so that the area consisting of said first and second areas can be captured, wherein each camera is so close to the meter display that the viewing field thereof is too small to capture the full alphanumeric string (see ¶s 77, 79 for a plurality of cameras including a first camera (10) and at least a second camera (10’) (i.e. plurality of cameras 59, 60 as described in fig. 2 paragraph 71), the first camera focused on a first area of an alphanumeric string of a meter display (32) (i.e. meter display 55 as shown in fig. 2 paragraph 71) and the said second camera focused on a second area of the same alphanumeric string of the meter display (32) (i.e. meter display 55 as shown in fig. 2 paragraph 71), the cameras arranged so that the area consisting of said first and second areas can be captured (i.e. plurality of cameras 59, 60 may exist, that take photographic images or videos of the meter display (55), or sections or elements of it as described in fig. 2 paragraph 71), wherein each camera is so close to the meter display that the viewing field thereof is too small to capture the full alphanumeric string (i.e. plurality of cameras 59, 60 may exist, that take photographic images or videos of the meter display (55), or sections or elements of it as described in fig. 2 paragraph 71). Thus, it should be noted that the terms “so close” and “too small” are relative terms, and the plurality of cameras 59, 60 are considered to be “so close” and the viewing fields of the plurality of cameras 59, 60 are considered to be “too small”)
Re claim 2, Mackie as discussed in claim 1 above discloses all the claim limitations with additional claimed feature wherein the meter reading system further comprises means for sending a signal representative of the camera outputs to an external location (see ¶ 82 for the meter reading system further comprises means for sending a signal representative of the camera outputs to an external location (i.e. A retrofit device for such flow meter may generate photographic images or videos of (56) and elements of (57), if needed, activating display elements (56) or (57) before, for instance, the retrofit device, before activating camera (59) or (60), may send a signal to (58) or to a photovoltaic element to active (56) or (57), alternatively, if the flow meter is capable of sending measurement data by means of network interface (58), the retrofit device may send a signal to (58) to obtain measurement data as shown in fig. 2). Thus, sending a signal representative of the camera outputs to an external location)
Re claim 3, Mackie as discussed in claim 1 above discloses all the claim limitations with additional claimed feature wherein the said cameras (10, 10’) are arranged in a position offset from an area directly in front of the meter display (32), so that most of the meter display (32) remains uncovered and visible from the front of the meter display, enabling simultaneous manual reading by meter reading operator (see ¶s 77, 79 for the said cameras (10, 10’) (i.e. plurality of cameras 59, 60 as described in fig. 2 paragraph 71) are arranged in a position offset from an area directly in front of the meter display (32) (i.e. meter display 55 as shown in fig. 2 paragraph 71), so that most of the meter display (32) (i.e. meter display 55 as shown in fig. 2 paragraph 71) remains uncovered and visible from the front of the meter display (i.e. meter display 55 as shown in fig. 2 paragraph 71), enabling simultaneous manual reading by meter reading operator (i.e. a numeric representation of the accumulated water usage may be determined from an image taken of digit display (56) of the meter as described in fig. 2 paragraph 71). Thus, it should be noted that the meter display (55) enables simultaneous manual reading by meter reading operator since the meter display (55) remains uncovered and visible)
Re claim 13, Mackie as discussed in claim 1 above discloses all the claim limitations with additional claimed feature wherein the sensor unit (2) comprises at least two light sources (20) (see ¶s 145, 152, 154 for a sensor unit (i.e. sensor)) comprises at least two light sources (20) (i.e. light sources))
Re claim 14, Mackie as discussed in claim 13 above discloses all the claim limitations with additional claimed feature wherein the at least two light sources (20) produce radiation at different frequencies (see ¶ 152 for the at least two light sources (20) (i.e. multiple light sources (177) and/or lighting elements may be LEDs as described in fig. 12 paragraph 154) produce radiation at different frequencies (i.e. the function of (171) is to act as light diffuser, to provide even and diffuse illumination of ambient parts, in particular the meter display, a set of lighting elements is placed on the perimeter of (171), one of which is (173), such lighting elements may for instance be LEDs as described in fig. 12 paragraph 152). It should be noted that the lighting elements produce radiation at different frequencies)
Re claim 17, Mackie as discussed in claim 13 above discloses all the claim limitations with additional claimed feature wherein the meter reading system includes a light source for each camera (see ¶s 145, 152, 154 for the meter reading system includes a light source (i.e. light sources) for each camera (i.e. plurality of cameras 59, 60 as described in fig. 2 paragraphs 71, 77, 79))
Re claim 18, Mackie as discussed in claim 13 above discloses all the claim limitations with additional claimed feature comprising processing means connected to the said cameras and said light sources, arranged to take multiple images of the same display readings, using different light sources, frequencies, or spectrums (see ¶s 145, 152, 154 for processing means (i.e. processing means as described in fig. 2 paragraph 79) connected to the said cameras (10, 10’) (i.e. plurality of cameras 59, 60 as described in fig. 2 paragraph 71) and said light sources (i.e. light sources), arranged to take multiple images of the same display readings (i.e. a numeric representation of the accumulated water usage may be determined from an image taken of digit display (56) of the meter as described in fig. 2 paragraph 71, and the photo images taken by one or more cameras are processed to obtain a digital representation of the objects captured by the cameras as described in fig. 2 paragraph 79), using different light sources, frequencies, or spectrums (i.e. light sources). It should be noted that the lighting elements produce radiation at different frequencies)
Re claim 20, Mackie as discussed in claim 1 above discloses all the claim limitations with additional claimed feature further comprising a third camera (10”) focused on a third area of the meter display 32 (see ¶s 77, 79 for a third camera (10”) focused on a third area of the meter display 32 (i.e. plurality of cameras 59, 60 may exist, that take photographic images or videos of the meter display (55), or sections or elements of it as described in fig. 2 paragraph 71). It should be noted that though cameras 59, 60 are only shown in fig. 2, a plurality of cameras may exist, that take photographic images or videos of the meter display (55), or sections or elements of it as described above)
Re claim 21, Mackie as discussed in claim 20 above discloses all the claim limitations with additional claimed feature further comprising a fourth camera (10’”) focused on a fourth area of the meter display 32 (see ¶s 77, 79 for a fourth camera (10’”) focused on a fourth area of the meter display 32 (i.e. plurality of cameras 59, 60 may exist, that take photographic images or videos of the meter display (55), or sections or elements of it as described in fig. 2 paragraph 71). It should be noted that though cameras 59, 60 are only shown in fig. 2, a plurality of cameras may exist, that take photographic images or videos of the meter display (55), or sections or elements of it as described above)
Re claim 22, Mackie as discussed in claim 21 above discloses all the claim limitations with additional claimed feature further comprising a fifth camera (10’’’’) focused on a fifth area of the meter display 32 (see ¶s 77, 79 for a fifth camera (10’’’’) focused on a fifth area of the meter display 32 (i.e. plurality of cameras 59, 60 may exist, that take photographic images or videos of the meter display (55), or sections or elements of it as described in fig. 2 paragraph 71). It should be noted that though cameras 59, 60 are only shown in fig. 2, a plurality of cameras may exist, that take photographic images or videos of the meter display (55), or sections or elements of it as described above)
Re claim 25, Mackie as discussed in claim 1 above discloses all the claim limitations with additional claimed feature wherein the meter reading system includes a camera for each alphanumeric character of the meter display (see ¶s 77, 79 for the meter reading system includes a camera for each alphanumeric character of the meter display (i.e. plurality of cameras 59, 60 may exist, that take photographic images or videos of the meter display (55), or sections or elements of it as described in fig. 2 paragraph 71). It should be noted that though cameras 59, 60 are only shown in fig. 2, a plurality of cameras may exist, that take photographic images or videos of the meter display (55), or sections or elements of it as described above)
Re claim 26, Mackie as discussed in claim 1 above discloses all the claim limitations with additional claimed feature wherein the meter reading system includes a sensor unit and a control processor unit (see fig. 1 ¶s 34, 36 for the meter reading system includes a sensor unit (i.e. sensors)) and a control processor unit (i.e. controller and/or processor). It should be noted that computing device includes a control processing unit (CPU) as described in paragraph 31)
Re claim 27, Mackie as discussed in claim 26 above discloses all the claim limitations with additional claimed feature wherein the sensor unit and the control processor unit are physically separate and are connected by a data connection (see fig. 1 ¶s 34, 36 for the sensor unit (i.e. sensors)) and the control processor unit (i.e. controller and/or processor) are physically separate and are connected by a data connection (i.e. a module is connected to one or more other modules by means of a network connection, for communication to coordinate actions and data transfer as described in fig. 1 paragraph 38). It should be noted that computing device includes a control processing unit (CPU) as described in paragraph 31)
Re claim 28, Mackie as discussed in claim 27 above discloses all the claim limitations with additional claimed feature wherein the data connection is a cable (see ¶ 33 for the data connection is a cable (i.e. each module contains one or more micro-boards, connected by cables as shown in fig. 1))
Re claim 29, Mackie as discussed in claim 28 above discloses all the claim limitations with additional claimed feature wherein the cable for handling the data has less than sixteen cores (see ¶ 33 for the cable for handling the data has less than sixteen cores (i.e. each module contains one or more micro-boards, connected by cables as shown in fig. 1). It should be noted that cables have various cores, for example, less than sixteen cores)
Re claim 30, Mackie as discussed in claim 29 above discloses all the claim limitations with additional claimed feature wherein the cable for handling the data has only five cores (see ¶ 33 for the cable for handling the data has only five cores (i.e. each module contains one or more micro-boards, connected by cables as shown in fig. 1). It should be noted that cables have various cores, for example, only five cores)
Re claim 31, Mackie as discussed in claim 28 above discloses all the claim limitations with additional claimed feature wherein the cable handling the data is a high speed differential serial twisted pair data link (see ¶ 33 for the cable handling the data is a high speed differential serial twisted pair data link (i.e. each module contains one or more micro-boards, connected by cables as shown in fig. 1). It should be noted that cables handling the data can be high speed differential serial twisted pair data link)
Re claim 34, Mackie as discussed in claim 1 above discloses all the claim limitations with additional claimed feature wherein the meter reading system is a water meter reading system suitable for use in an environment where a meter is covered with mud or flooded with water (see ¶ 79 for the meter reading system is a water meter reading system (i.e. water meter reading system as shown in fig. 2) suitable for use in an environment where a meter is covered with mud or flooded with water (i.e. a numeric representation of the accumulated water usage may be determined from an image taken of digit display (56) of the meter as described in fig. 2 paragraph 71))
Re claim 35, Mackie as discussed in claim 1 above discloses all the claim limitations with additional claimed feature wherein the meter reading system includes an interface to transmit the reading data to a local device (see ¶s 71, 79, 82 for the meter reading system includes an interface to transmit the reading data to a local device (i.e. (58) may be a network adapter and the flow meter may have capabilities for communication and data transmission by means of (58), for instance, (58) may be an USB and in response may transmit a history of measurement data that have been recorded and stored as described in fig. 2 paragraph 45). Thus, it should be noted that the USB interface is used to transfer the measurement data to a local device as shown in fig. 2)
Re claim 36, Mackie discloses a system for reading an alphanumeric display of a meter, the system comprising a plurality of cameras arranged side by side so as to be directed at one or a plurality of alphanumeric characters in a single string, and means for sending a signal representing the reading to an external location, wherein each camera is so close to the meter display that the viewing field thereof is too small to capture the full alphanumeric string (see ¶s 77, 79 for a plurality of cameras (i.e. plurality of cameras 59, 60 as described in fig. 2 paragraph 71) arranged side by side so as to be directed at one or a plurality of alphanumeric characters in a single string (i.e. plurality of cameras 59, 60 may exist, that take photographic images or videos of the meter display (55), or sections or elements of it, for instance, a numeric representation of the accumulated water usage may be determined from an image taken of digit display (56) of the meter as described in fig. 2 paragraph 71), and means for sending a signal representing the reading to an external location (i.e. A retrofit device for such flow meter may generate photographic images or videos of (56) and elements of (57), if needed, activating display elements (56) or (57) before, for instance, the retrofit device, before activating camera (59) or (60), may send a signal to (58) or to a photovoltaic element to active (56) or (57), alternatively, if the flow meter is capable of sending measurement data by means of network interface (58), the retrofit device may send a signal to (58) to obtain measurement data as described in fig. 2 paragraph 82. Thus, sending a signal representing the reading to an external location), wherein each camera is so close to the meter display that the viewing field thereof is too small to capture the full alphanumeric string (i.e. plurality of cameras 59, 60 may exist, that take photographic images or videos of the meter display (55), or sections or elements of it as described in fig. 2 paragraph 71). Thus, it should be noted that the terms “so close” and “too small” are relative terms, and the plurality of cameras 59, 60 are considered to be “so close” and the viewing fields of the plurality of cameras 59, 60 are considered to be “too small”)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mackie et al. (US 2017/0234709 A1)(hereinafter Mackie) as applied to claims 1-3, 13, 14, 17, 18, 20-22, 25-31 and 34-36 above, and further in view of MIDDLETON (WO 2013/068770 A2)(hereinafter MIDDLETON).
Re claim 4, Mackie as discussed in claim 3 above discloses all the claim limitations with additional claimed feature wherein the sensor unit (see ¶ 77 for a sensor unit (i.e. sensors)) is connected to the meter display via through which the cameras are arranged to view the meter display (see ¶s 77, 79 for connected to the meter display (i.e. meter display 55 as shown in fig. 2 paragraph 71) via through which the cameras (i.e. plurality of cameras 59, 60 as described in fig. 2 paragraph 71) are arranged to view the meter display (i.e. meter display 55 as shown in fig. 2 paragraph 71))
Mackie fails to explicitly teach a prism (40). However, the reference of MIDDLETON explicitly teaches a prism (40) (see page 12 line 15 for a prism (40) (i.e. prism 1 as shown in fig. 1))
Therefore, taking the combined teachings of Mackie and MIDDLETON as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (prism) into the system of Mackie as taught by MIDDLETON.
One will be motivated to incorporate the above feature into the system of Mackie as taught by MIDDLETON for the benefit of having an optical device that comprises a prism, wherein the prism is beneficially arranged to provide a first and second viewing zone, such as the meter usage information can be viewed simultaneously by a human operator and an image capture device, wherein the prism may simply be utilized to reflect light to accommodate location in an environment in which a meter is provided 
Re claim 5, the combination of Mackie and MIDDLETON as discussed in claim 4 above discloses all the claimed limitations but fails to explicitly teach wherein the prism (40) is a solid prism. However, the reference of MIDDLETON explicitly teaches wherein the prism (40) is a solid prism (see page 12 line 15 for a prism (40) (i.e. prism 1 as shown in fig. 1))
Therefore, taking the combined teachings of Mackie and MIDDLETON as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (prism) into the system of Mackie as taught by MIDDLETON.
Per claim 5, Mackie and MIDDLETON are combined for the same motivation as set forth in claim 4 above.
Re claim 6, the combination of Mackie and MIDDLETON as discussed in claim 4 above discloses all the claim limitations with additional claimed feature taught by Mackie where the meter display has upper and lower edges, positioned above and below the readable data, and is connected on to the upper and/or lower edges of the meter display (32) (see ¶ 79 for the meter display (i.e. meter display 55 as shown in fig. 2 paragraph 71) has upper and lower edges, positioned above and below the readable data (i.e. a numeric representation of the accumulated water usage may be determined from an image taken of digit display (56) of the meter as described in fig. 2 paragraph 71), and is connected on to the upper and/or lower edges of the meter display (32) (i.e. meter display 55 as shown in fig. 2 paragraph 71). It should be noted that the meter display 55 has upper and lower edges, positioned above and below the readable data as shown in fig. 2)
Mackie fails to explicitly teach the prism (40). However, the reference of MIDDLETON explicitly teaches the prism (40) (see page 12 line 15 for a prism (40) (i.e. prism 1 as shown in fig. 1))
Therefore, taking the combined teachings of Mackie and MIDDLETON as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (a prism) into the system of Mackie as taught by MIDDLETON.
Per claim 6, Mackie and MIDDLETON are combined for the same motivation as set forth in claim 4 above.
Re claim 7, the combination of Mackie and MIDDLETON as discussed in claim 4 above discloses all the claim limitations with additional claimed feature taught by Mackie wherein an area between the cameras (10) and is filled with optically clear resin (34) (see ¶ 79 for an area between the cameras (10) (i.e. plurality of cameras 59, 60 as described in fig. 2 paragraph 71) and is filled with optically clear resin (34) (i.e. transparent resin as described in paragraphs 152, 157))
(see page 12 line 15 for a prism (40) (i.e. prism 1 as shown in fig. 1))
Therefore, taking the combined teachings of Mackie and MIDDLETON as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (prism) into the system of Mackie as taught by MIDDLETON.
Per claim 7, Mackie and MIDDLETON are combined for the same motivation as set forth in claim 4 above.
Re claim 8, the combination of Mackie and MIDDLETON as discussed in claim 4 above discloses all the claimed limitations but fails to explicitly teach wherein the prism (40) is attached to the window (30) of a metering unit via an optically transparent adhesive (36). However, the reference of MIDDLETON explicitly teaches wherein the prism (40) is attached to the window (30) of a metering unit via an optically transparent adhesive (36) (see page 12 lines 15-32, page 13 lines 1-20 for the prism (40) (i.e. prism 1 as shown in fig. 1) is attached to the window (30) of a metering unit (i.e. meter window 10 as shown in fig. 1) via an optically transparent adhesive (36) (i.e. transparent adhesive 11 as shown in fig. 1))
Therefore, taking the combined teachings of Mackie and MIDDLETON as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (prism) into the system of Mackie as taught by MIDDLETON.

Re claim 9, the combination of Mackie and MIDDLETON as discussed in claim 8 above discloses all the claimed limitations but fails to explicitly teach wherein the optically transparent adhesive (36) has a refractive index which is similar to that of the meter window (30), whereby reflections within the meter reading system can be avoided or reduced. However, the reference of MIDDLETON explicitly teaches wherein the optically transparent adhesive (36) has a refractive index which is similar to that of the meter window (30), whereby reflections within the meter reading system can be avoided or reduced (see page 13 lines 1-20 for the optically transparent adhesive (36) (i.e. transparent adhesive 11 as shown in fig. 1) has a refractive index which is similar to that of the meter window (30) (i.e. meter window 10 as shown in fig. 1), whereby reflections within the meter reading system can be avoided or reduced (i.e. the adhesive formulation is beneficially acrylic based, and may be pure acrylic in one embodiment, acrylic provides a highly transparent material having a light refraction index similar to that of glass as described in page 13 lines 8-10))
Therefore, taking the combined teachings of Mackie and MIDDLETON as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (adhesive) into the system of Mackie as taught by MIDDLETON.
One will be motivated to incorporate the above feature into the system of Mackie as taught by MIDDLETON for the benefit of having an optical device that comprises a meter facing face (5) which is beneficially substantially planar, wherein this meter facing 
Re claim 10, the combination of Mackie and MIDDLETON as discussed in claim 8 above discloses all the claimed limitations but fails to explicitly teach wherein the optically transparent adhesive is one of the group comprising a UV adhesive and a two-part adhesive. However, the reference of MIDDLETON explicitly teaches wherein the optically transparent adhesive is one of the group comprising a UV adhesive and a two-part adhesive (see page 13 lines 1-20 for the optically transparent adhesive (36) (i.e. transparent adhesive 11 as shown in fig. 1) is one of the group comprising a UV adhesive (i.e. the adhesive formulation is beneficially acrylic based, and may be pure acrylic in one embodiment, it is also resistant to aging and UV radiation hence suitable for long term as described in page 13 lines 8-9 to lines 12-13) and a two-part adhesive (i.e. the adhesive is beneficially made of a width that is greater than the width of the meter window, as such overlapping the edges of the meter window in order to provide an additional safety margin of any leaks of surface that may occur at the edges of the adhesive material is achieved as described in page 13 lines 27-32))
Therefore, taking the combined teachings of Mackie and MIDDLETON as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (adhesive) into the system of Mackie as taught by MIDDLETON.
Per claim 10, Mackie and MIDDLETON are combined for the same motivation as set forth in claim 9 above.
Re claim 11, the combination of Mackie and MIDDLETON as discussed in claim 8 above discloses all the claimed limitations but fails to explicitly teach wherein the optically transparent adhesive is a two-sided-adhesive tape, one side adhered to the meter window 30 and the other to the prism (40). However, the reference of MIDDLETON explicitly teaches wherein the optically transparent adhesive is a two-sided-adhesive tape, one side adhered to the meter window 30 and the other to the prism (40) (see page 12 lines 15-32, page 13 lines 8-20 for the optically transparent adhesive (i.e. transparent adhesive 11 as shown in fig. 1) is a two-sided-adhesive tape (i.e. the adhesive (11) is beneficially provided in the form of a transparent adhesive tape, this tape is adhered to the meter facing face (5) of the prism (1), the adhesive formulation is beneficially in a flowable form, and the opposing side of the adhesive (11) which secures to the meter window (10) is covered with a protective layer prior to use as described in page 13 lines 1-8), one side adhered to the meter window 30 (i.e. meter window 10 as shown in fig. 1) and the other to the prism (40) (i.e. prism 1 as shown in fig. 1))
Therefore, taking the combined teachings of Mackie and MIDDLETON as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (adhesive) into the system of Mackie as taught by MIDDLETON.
Per claim 11, Mackie and MIDDLETON are combined for the same motivation as set forth in claim 9 above.
Re claim 12, Mackie as discussed in claim 1 above discloses all the claim limitations with additional claimed feature the cameras (10) by using optically clear resins (see ¶ 79 for an area between the cameras (10) (i.e. plurality of cameras 59, 60 as described in fig. 2 paragraph 71) by using optically clear resins (i.e. transparent resin as described in paragraphs 152, 157))
Mackie fails to explicitly teach wherein there is a direct line of sight between the camera (10) and the meter window (30) achieved and adhesives, whereby the potential impact of foreign matter occluding the line of sight or the meter window is eliminated. However, the reference of MIDDLETON explicitly teaches wherein there is a direct line of sight between the camera (10) and the meter window (30) achieved and adhesives, whereby the potential impact of foreign matter occluding the line of sight or the meter window is eliminated (see page 12 lines 15-32, page 13 lines 8-20 for there is a direct line of sight between the camera (10) (i.e. camera (2) as shown in fig. 1) and the meter window (30) (i.e. meter window 10 as shown in fig. 1) achieved and adhesives (i.e. transparent adhesive 11 as shown in fig. 1), whereby the potential impact of foreign matter occluding the line of sight or the meter window is eliminated (i.e. the adhesive (11) is beneficially provided in the form of a transparent adhesive tape, this tape is adhered to the meter facing face (5) of the prism (1), the adhesive formulation is beneficially in a flowable form, and the opposing side of the adhesive (11) which secures to the meter window (10) is covered with a protective layer prior to use as described in page 13 lines 1-8), one side adhered to the meter window 30 (i.e. meter window 10 as shown in fig. 1) and the other to the prism (40) (i.e. prism 1 as shown in fig. 1))
Therefore, taking the combined teachings of Mackie and MIDDLETON as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (adhesive) into the system of Mackie as taught by MIDDLETON.
Per claim 12, Mackie and MIDDLETON are combined for the same motivation as set forth in claim 9 above.
Re claim 19, Mackie as discussed in claim 13 above discloses all the claim limitations with additional claimed feature wherein the sensor unit (see ¶ 77 for a sensor unit (i.e. sensors)) is connected to the meter display via through which the cameras are arranged to view the meter display and wherein an area between the light sources (20) and is filled with optically clear resin (34) (see ¶s 79, 145, 154 for is connected to the meter display (i.e. meter display 55 as shown in fig. 2 paragraph 71) via through which the cameras (i.e. plurality of cameras 59, 60 as described in fig. 2 paragraph 71) are arranged to view the meter display (i.e. meter display 55 as shown in fig. 2 paragraph 71) and wherein an area between the light sources (20) (i.e. light sources) and is filled with optically clear resin (34) (i.e. transparent resin as described in paragraphs 152, 157))
Mackie fails to explicitly teach a prism (40), the prism (40). However, the reference of MIDDLETON explicitly teaches a prism (40), the prism (40) (see page 12 line 15 for a prism (40), the prism (40) (i.e. prism 1 as shown in fig. 1))
Therefore, taking the combined teachings of Mackie and MIDDLETON as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (prism) into the system of Mackie as taught by MIDDLETON.
Per claim 19, Mackie and MIDDLETON are combined for the same motivation as set forth in claim 4 above.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Mackie et al. (US 2017/0234709 A1)(hereinafter Mackie) as applied to claims 1-3, 13, 14, 17, 18, 20-22, 25-31 and 34-36 above, and further in view of Kim (US 2005/0035877 A1)(hereinafter Kim).
Re claim 16, Mackie as discussed in claim 13 above discloses all the claimed limitations but fails to explicitly teach wherein at least one light source is a source of infra-red radiation. However, the reference of Kim explicitly teaches wherein at least one light source is a source of infra-red radiation (see ¶ 53 for at least one light source (i.e. 314a as shown in fig. 3) is a source of infra-red radiation (i.e. infrared radiation))
 would have been obvious before the effective filing date of the claimed invention to incorporate this feature (infra-red radiation) into the system of Mackie as taught by Kim.
One will be motivated to incorporate the above feature into the system of Mackie as taught by Kim for the benefit of having a sensor module 310 that includes a light source 314a which generates light, wherein light for performing image sensing can make use of light situated beyond the visible spectrum, such as ultraviolet radiation or infrared radiation, to be able to read numerals in order to improve efficiency when performing image sensing (see fig. 3 ¶ 53)
Claims 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Mackie et al. (US 2017/0234709 A1)(hereinafter Mackie) as applied to claims 1-3, 13, 14, 17, 18, 20-22, 25-31 and 34-36 above, and further in view of Cavallaro et al. (US 2011/0205022 A1)(hereinafter Cavallaro).
Re claim 32, Mackie as discussed in claim 26 above discloses all the claimed limitations but fails to explicitly teach wherein the control processor unit is arranged to trigger the cameras in sequence, creating a sequential pipe line of image data, whereby image data can be handled with fewer electronic resources that would otherwise be needed with simultaneous triggering. However, the reference of Cavallaro explicitly teaches wherein the control processor unit is arranged to trigger the cameras in sequence, creating a sequential pipe line of image data, whereby image data can be handled with fewer electronic resources that would otherwise be needed with simultaneous triggering (see ¶s 34, 48 for the control processor unit (i.e. processor 108 as shown in fig. 3) is arranged to trigger the cameras in sequence, creating a sequential pipe line of image data, whereby image data can be handled with fewer electronic resources that would otherwise be needed with simultaneous triggering (i.e. processor 108 sends a, trigger signal, to each of the cameras 60, 62, 64 and 66 in order to trigger the start of the cameras’ exposure (e.g., trigger the camera to capture an image) as described in fig. 3 paragraph 49). Thus, processor 108 sends a simultaneous trigger signal to the plurality of cameras 60, 62, 64, and 66 in order to capture image data, then, a sequential of image data captured by the plurality of cameras 60, 62, 64, and 66 has to be created before transmitting such sequential of image data to camera computers 70, 72, 74 and 76 as described in figs. 2-3, 15 paragraphs 49, 79)
Therefore, taking the combined teachings of Mackie and Cavallaro as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (trigger) into the system of Mackie as taught by Cavallaro.
One will be motivated to incorporate the above feature into the system of Mackie as taught by Cavallaro for the benefit of having a processor 108 that sends a, trigger signal, to each of the cameras 60, 62, 64 and 66 in order to trigger the start of the cameras’ exposure (e.g., trigger the camera to capture an image) in order to ease the processing time and improve efficiency (see fig. 3 ¶ 49)
Re claim 33, Mackie as discussed in claim 26 above discloses all the claim limitations with additional claimed feature a display (32) reading (see ¶ 79 for a display (32) reading (i.e. a numeric representation of the accumulated water usage may be determined from an image taken of digit display (56) of the meter as described in fig. 2 paragraph 71))
 wherein the control processor unit is arranged to obtain by stitching or juxtaposing images each captured by the respective said cameras to create the data of a complete image. However, the reference of Cavallaro explicitly teaches wherein the control processor unit is arranged to obtain by stitching or juxtaposing images each captured by the respective said cameras to create the data of a complete image (see ¶ 33 for the control processor unit (i.e. processor 108 as shown in fig. 3) is arranged to obtain by stitching or juxtaposing images each captured by the respective said cameras (i.e. plurality of cameras 60, 62, 64 and 66 as shown in fig. 1) to create the data of a complete image (i.e. the system uses a differencing algorithm to subtract an image formed by combining images immediately before and after the target frame from the target frame))
Therefore, taking the combined teachings of Mackie and Cavallaro as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (stitching) into the system of Mackie as taught by Cavallaro.
One will be motivated to incorporate the above feature into the system of Mackie as taught by Cavallaro for the benefit of having a system that uses a differencing algorithm to subtract an image formed by combining images immediately before and after the target frame from the target frame in order to ease the processing time and improve efficiency when combining images (see ¶ 33)
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Mackie et al. (US 2017/0234709 A1)(hereinafter Mackie), and further in view of MIDDLETON (WO 2013/068770 A2)(hereinafter MIDDLETON).
Re claim 37, Mackie discloses a meter reading system comprising a sensor unit (2) (see ¶ 77 for a sensor unit (i.e. sensors)) containing a first camera (10) and at least a second camera (10’), the first camera focused on a first area of a meter display (32) and the said second camera focused on a second area of the meter display (32), the cameras arranged so that the area consisting of said first and second areas can be captured (see ¶s 77, 79 for containing a first camera (10) and at least a second camera (10’) (i.e. plurality of cameras 59, 60 as described in fig. 2 paragraph 71), the first camera focused on a first area of a meter display (32) (i.e. meter display 55 as shown in fig. 2 paragraph 71) and the said second camera focused on a second area of the meter display (32) (i.e. meter display 55 as shown in fig. 2 paragraph 71), the cameras arranged so that the area consisting of said first and second areas can be captured (i.e. plurality of cameras 59, 60 may exist, that take photographic images or videos of the meter display (55), or sections or elements of it as described in fig. 2 paragraph 71)), wherein the said cameras (10, 10’) are arranged in a position offset from an area directly in front of the meter display (32) and connected to on the periphery of the meter display (32) via, so that most of the meter display (32) remains uncovered and visible from the front of the meter display, enabling simultaneous manual reading by meter reading operator, wherein each camera is so close to the meter display that the viewing field thereof is too small to capture the full alphanumeric string (see ¶s 77, 79 for the said cameras (10, 10’) (i.e. plurality of cameras 59, 60 as described in fig. 2 paragraph 71) are arranged in a position offset from an area directly in front of the meter display (32) (i.e. meter display 55 as shown in fig. 2 paragraph 71) and connected to on the periphery of the meter display (32) (i.e. meter display 55 as shown in fig. 2 paragraph 71) via, so that most of the meter display (32) (i.e. meter display 55 as shown in fig. 2 paragraph 71) remains uncovered and visible from the front of the meter display (i.e. meter display 55 as shown in fig. 2 paragraph 71), enabling simultaneous manual reading by meter reading operator (i.e. a numeric representation of the accumulated water usage may be determined from an image taken of digit display (56) of the meter as described in fig. 2 paragraph 71. Thus, it should be noted that the meter display (55) enables simultaneous manual reading by meter reading operator since the meter display (55) remains uncovered and visible), wherein each camera is so close to the meter display that the viewing field thereof is too small to capture the full alphanumeric string (i.e. plurality of cameras 59, 60 may exist, that take photographic images or videos of the meter display (55), or sections or elements of it as described in fig. 2 paragraph 71). Thus, it should be noted that the terms “so close” and “too small” are relative terms, and the plurality of cameras 59, 60 are considered to be “so close” and the viewing fields of the plurality of cameras 59, 60 are considered to be “too small”)
Mackie fails to explicitly teach the meter window (30), a solid prism (40). However, the reference of MIDDLETON explicitly teaches the meter window (30), a solid prism (40) (see page 12 lines 15-32, page 13 lines 1-20 for the meter window (30) (i.e. meter window 10 as shown in fig. 1), a solid prism (40) (i.e. prism 1 as shown in fig. 1))
Therefore, taking the combined teachings of Mackie and MIDDLETON as a whole, it would have been obvious before the effective filing date of the claimed  incorporate this feature (prism) into the system of Mackie as taught by MIDDLETON.
One will be motivated to incorporate the above feature into the system of Mackie as taught by MIDDLETON for the benefit of having an optical device that comprises a prism, wherein the prism is beneficially arranged to provide a first and second viewing zone, such as the meter usage information can be viewed simultaneously by a human operator and an image capture device, wherein the prism may simply be utilized to reflect light to accommodate location in an environment in which a meter is provided meaning that a user can view the meter easily from an angle which would otherwise mean the meter usage would be impossible to read, and more beneficially, however, the prism is arranged to enable simultaneous viewing in two different position, this means that simultaneous viewing can be achieved by a human operator and an image capture device in order to improve efficiency and have a user friendly interaction (see fig. 1 page 5 lines 23-31)
Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Mackie et al. (US 2017/0234709 A1)(hereinafter Mackie) as applied to claims 1-3, 13, 14, 17, 18, 20-22, 25-31 and 34-36 above, and further in view of Kim (US 2005/0035877 A1)(hereinafter Kim), and further in view of SALTER (2017/0140482 A1)(hereinafter SALTER).
Re claim 42, Mackie as discussed in claim 13 above discloses all the claimed limitations but fails to explicitly teach wherein at least one light source is a source of infra-red radiation. However, the reference of Kim explicitly teaches wherein at least one light source is a source of infra-red radiation (see ¶ 53 for at least one light source (i.e. 314a as shown in fig. 3) is a source of infra-red radiation (i.e. infrared radiation))
Therefore, taking the combined teachings of Mackie and Kim as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (infra-red radiation) into the system of Mackie as taught by Kim.
One will be motivated to incorporate the above feature into the system of Mackie as taught by Kim for the benefit of having a sensor module 310 that includes a light source 314a which generates light, wherein light for performing image sensing can make use of light situated beyond the visible spectrum, such as ultraviolet radiation or infrared radiation, to be able to read numerals in order to improve efficiency when performing image sensing (see fig. 3 ¶ 53)
Furthermore, Mackie fails to explicitly teach and at least another light source is a blue LED. However, the reference of SALTER explicitly teaches and at least another light source is a blue LED (see fig. 3 ¶s 102-104 for at least another light source is a blue LED as described in paragraph 155)
Therefore, taking the combined teachings of Mackie, Kim and SALTER as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (blue LED) into the system of Mackie as taught by SALTER.
One will be motivated to incorporate the above feature into the system of Mackie as taught by SALTER for the benefit of using bi-colour LEDs, wherein the LED array may comprise, say, 6 to 10 individual coloured LEDs or groups of LEDs, wherein typical configurations may include bi-colour arrangements of red and green LEDs or tri-colour 
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M MESA whose telephone number is (571)270-1706.  The examiner can normally be reached on Monday-Friday 8:30AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

2/15/2022
/JOSE M MESA/Examiner, Art Unit 2484



/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484